Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a logic-board-integrated antenna module that comprises a logic board, a printed circuit board mounted to the logic board, an array of antenna resonating elements patterned on the printed circuit board, however, the prior art fails to teach the antenna array is configured to radiate at a frequency between 10 GHz and 300 GHz and radio frequency integrated circuit that comprises a radio frequency front end circuit of the antennas; the prior art does not also teach a package mounted to the logic board that comprises a radio-frequency front end circuitry for the array of antenna resonating elements, a transmission line structures on the logic board which couples the radio- frequency front end circuitry to the array of antenna resonating elements which are patterned on the printed circuit board, the logic board is further configured to form a radio-frequency interface between the radio-frequency front end circuitry in the package and the antennas in the antenna board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845